Citation Nr: 9925692	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran filed a timely Substantive Appeal in 
response to a June 1994  rating decision denying service 
connection for lumps on the rectum and groin, as well for a 
rash on the groin, claimed as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from July 
1970 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claims for service 
connection for lumps on the rectum and groin and for a rash 
on the groin, and granted service connection for post-
traumatic stress disorder and assigned a 50 percent 
disability rating.

The veteran was scheduled for a hearing before a Member of 
the Board, in Washington, D.C., on March 8, 1999.  The 
veteran submitted a letter withdrawing his request for a 
hearing on March 4, 1999. He did not request that his hearing 
be rescheduled; rather, he indicated that he would now prefer 
to have the Board decide his case based on the evidence of 
record.


FINDINGS OF FACT

1. The veteran's service connection claims for lumps on the 
rectum and groin and
for a rash on the groin were denied by the RO on June 25, 
1994.

2. The veteran submitted his NOD in January 1995, but 
submitted this information
on a VA Form 9, the document required to perfect an appeal 
following the issuance of a SOC.

3. In February 1995, the RO issued a SOC to the veteran, 
along with a letter
explaining the procedural requirements of appealing his claim 
to the Board.

4. The veteran's claim file was erroneously sent to the Board 
and docketed for
appellate action in March 1995.  The Board sent the veteran a 
docketing notice this same month.

5.  Although the Board soon discovered the error, and 
returned the claims file to the RO, neither the Board nor the 
RO advised the veteran of this action. 

6.  In November 1997, the RO notified the veteran that his 
failure to submit a
Substantive Appeal has resulted in his appeal being closed, 
and the current appeal on the timeliness question ensued.  


CONCLUSION OF LAW

Good cause exists for extending the time period for filing a 
Substantive Appeal of the June 1994 denial of service 
connection for lumps on the rectum and groin, as well for a 
rash on the groin, claimed as due to herbicide (Agent Orange) 
exposure.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.109(b), 20.200, 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In a June 1994 rating decision, the RO denied the veteran's 
service connection claims for lumps on the rectum and groin 
and for a rash on the groin.  The RO informed the veteran of 
this decision by letter July 22, 1994.  Enclosed with the 
letter, among other documents, was VA Form 4107, which set 
out the veteran's appellate rights.

In January 1995, the RO received the veteran's NOD concerning 
his two denied service connection claims from the June 1994 
rating decision; as noted above, this communication from the 
veteran was typed on a VA Form 9. In February 1995, the RO 
issued a SOC to the veteran, along with a letter explaining 
the procedural requirements of appealing his claim to the 
Board.  The veteran's claim was mistakenly forwarded to the 
Board, and was docketed in March 1995.  The Board soon 
discovered the error, and forwarded the claims file back to 
the RO; however, neither the Board nor the RO advised the 
veteran of this action.  In November 1997, after the 
veteran's claims file had been returned to the RO, the RO 
notified the veteran that his failure to submit a Substantive 
Appeal prior to July 22, 1995 had resulted in his appeal 
being closed, and the June 1994 rating decision was 
considered final.  In February 1998, the veteran filed a 
statement disagreeing with that determination, and the 
current appeal ensued.

II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely files NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

Appellate review is initiated by a timely filed NOD in 
writing from the appellant.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998).  A written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction, and a desire to contest the result, will 
constitute a NOD.  38 C.F.R. § 20.201 (1998).  The time limit 
for filing a NOD is within one year from the date that the 
agency mails notice of the determination to the appellant.  
Otherwise, the determination will become final.  Similarly, 
the appellant is required to submit a formal appeal within 60 
days following the issuance of the SOC, or within one year 
from the date of the rating in question, whichever is later. 
38 U.S.C.A. § 7105(d)(3)(1) (West 1991), 38 C.F.R. § 20.202, 
20.302(b).  The regulation states that "[p]roper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202.  However, the time period for filing a substantive 
appeal may be extended upon a showing of good cause for the 
delay.  38 C.F.R. § 20.303 (1998).

In this case, the veteran did not properly complete and filed 
a Substantive Appeal within either the remainder of the one 
year period from notification of the denial of his claims, or 
within 60 days of the issuance of the SOC.  Although he 
asserts that he filed a VA Form 9 (a form generally utilized 
to file a substantive appeal), he communicated his initial 
dissatisfaction with the June 1994 rating decision on that 
form; moreover, as it preceded the issuance of the SOC, it 
can only be accepted as an NOD.  Furthermore, the claims file 
contains no document submitted by the veteran after the 
issuance of the SOC (with the time periods prescribed above) 
that can be construed as Substantive Appeal; per 38 C.F.R. 
§ 20.304, this would include the veteran's later submission 
of additional evidence.   That notwithstanding, however, 
given the circumstances of this case (to include the 
erroneous transfer of the file to the Board shortly after the 
issuance of the February 1995 SOC, and the failure to notify 
the veteran that the claims file was returned to the RO for 
lack of a perfected appeal), the Board finds that good cause 
exists for extending the time period for filing a substantive 
appeal.  Hence, as noted below, the veteran should be given 
another opportunity to perfect his appeal on the denial of 
service connection for lumps on the rectum and groin, as well 
for a rash on the groin, claimed as due to herbicide (Agent 
Orange) exposure.  If the veteran perfects an appeal within 
the prescribed time period, the issues should be certified to 
the Board for consideration on the merits.  


ORDER

As good cause exists for extending the time period for filing 
a Substantive Appeal to the RO's June 1994 denial of service 
connection for lumps on the rectum and groin, as well for a 
rash on the groin, claimed as due to herbicide (Agent Orange) 
exposure, the appeal is granted to this extent.





REMAND

As the Board has found that good cause exists to warrant 
extending the time period for the veteran to file a 
Substantive Appeal, the case is hereby REMANDED to the RO for 
the following action:

1.  The RO should notify the veteran by 
letter that he has been granted a 60-day 
period during which he may file a proper 
Substantive Appeal on the issues noted 
above.  The 60-day period will commence 
upon the mailing date of the RO's letter 
to the veteran.  

2.  If and only if a VA Form 9 or 
equivalent Substantive Appeal is filed by 
the veteran within the 60-day period, the 
claims file should be returned to the 
Board after compliance with current 
appellate procedures (to include 
certification of the issues on appeal to 
the Board).  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
			Member, Board of Veterans' Appeals




 

